Citation Nr: 1431037	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-11 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to an evaluation for peripheral neuropathy of the right (major) upper extremity in excess of 10 percent prior to, and in excess of 20 percent from May 17, 2011.  

2.  Entitlement to an evaluation for peripheral neuropathy of the left upper extremity in excess of 10 percent prior to, and in excess of 20 percent from May 17, 2011.  

3.  Entitlement to an evaluation for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to, and in excess of 20 percent from May 16, 2011.  

4.  Entitlement to an evaluation for peripheral neuropathy of the left lower extremity in excess of 10 percent prior to, and in excess of 20 percent from May 16, 2011.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to December 1967.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a February 2008 decision by the RO which denied an increase in the 10 percent evaluations then assigned for peripheral neuropathy of each upper and lower extremity.  The Board remanded the appeal for additional development in March 2011.  

By rating action in July 2012, the RO assigned separate increased evaluations to 20 percent for peripheral neuropathy of each upper and lower extremity; the upper extremities effective from May 17, 2011, and lower extremities effective from May 16, 2011.  The RO also granted service connection for erectile dysfunction (ED) secondary to service-connected post traumatic stress disorder, and assigned a noncompensable evaluation effective from July 30, 2007.  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the noncompensable evaluation assigned for ED.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  From July 30, 2008, the Veteran's peripheral neuropathy of the right and left upper extremity was manifested principally by pain and decreased sensation and motor strength; more than mild symptoms of incomplete paralysis of the radial nerve have never been demonstrated.  

2.  From July 30, 2008, the Veteran's peripheral neuropathy of the right and left lower extremity was manifested by symptoms most compatible with moderate incomplete paralysis of the external popliteal nerve, and no greater.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 20 percent, and no higher, for peripheral neuropathy of the right upper extremity from July 30, 2008, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, Part 4, Diagnostic Code 8514 (2013).  

2.  The criteria for an increased evaluation to 20 percent, and no higher, for peripheral neuropathy of the left upper extremity from July 30, 2008, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, Part 4, Diagnostic Code 8514 (2013).  

3.  The criteria for an increased evaluation to 20 percent, and no higher, for peripheral neuropathy of the right lower extremity from July 30, 2008, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, Part 4, Diagnostic Code 8521 (2013).  

4.  The criteria for an increased evaluation to 20 percent, and no higher, for peripheral neuropathy of the left lower extremity from July 30, 2008, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, Part 4, Diagnostic Code 8521 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  The Board also reviewed the Veteran's Virtual VA records.  The Board finds that the VA examinations were comprehensive in nature and adequate upon which to base a decision on the merits of the issues addressed in this decision.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided a rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Finally, the case has been subject to a prior Board remand.  The AMC associated all available treatment records with the Veteran's files and obtained adequate examinations and opinions.  As such, the Board finds that the AMC has substantially complied with the March 2011 remand instructions and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2013).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Upper Extremities

The Veteran is currently assigned separate evaluations for peripheral neuropathy of the right (major) and left (minor) upper extremity under Diagnostic Code (DC) 8514, which has been associated with the service-connected diabetes mellitus.  Under DC 8514, ratings for paralysis of the musculospiral nerve (radial nerve) include all movements of the hand and fingers.  Under this code, evaluations are based on either complete or incomplete paralysis.  In peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. Part 4 (2013).  Neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning.  38 C.F.R. § 4.120 (2013).  

Under DC 8514, a 20 percent evaluation is assigned for mild incomplete paralysis of the radial nerve of the major extremity, and 20 percent for the minor extremity if found to be mild or moderate.  A 30 percent rating is assigned for moderate incomplete paralysis and 50 percent for severe incomplete paralysis of the major extremity.  A 40 percent rating is assigned for the minor extremity if found to be severe.  Complete paralysis will be evaluated as 70 percent for the major extremity and 60 percent for the minor extremity when there is drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger, or where the patient cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist, or where there is supination of the hand, weakened extension and flexion of the elbow, or where loss of synergetic motion of extensors seriously impairs the hand grip, or where total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a, DC 8514.  

Other potentially applicable neurological rating codes that may provide a basis for a higher evaluation include DCs 8515 and 8516.  Under DC 8515, for paralysis of the median nerve, a 10 percent evaluation is assigned for mild incomplete paralysis of the major or minor extremity.  A 30 percent rating is assigned for moderate incomplete paralysis of the major extremity and 20 percent for the minor extremity.  Severe incomplete paralysis warrants a 50 percent for a major extremity and 40 percent for a minor extremity.  Complete paralysis will be evaluated as 70 percent for the major extremity and 60 percent for the minor extremity with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  

Under DC 8516, for paralysis of the ulnar nerve, a 10 percent evaluation is assigned for mild incomplete paralysis of the major or minor extremity.  A 30 percent rating is assigned for moderate incomplete paralysis of the major extremity and 20 percent for the minor extremity.  Severe incomplete paralysis warrants a 40 percent for a major extremity and 30 percent for a minor extremity.  Complete paralysis will be evaluated as 60 percent for the major extremity and 50 percent for the minor extremity with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516.  

The objective evidence of record shows that the Veteran has some decreased sensation in his hands and some motor weakness in his elbows and wrists.  However, all remaining intrinsic function of the upper extremities were normal.  The Veteran does not claim, nor does the evidence of record show any impairment of dexterity in his fingers or more than mild sensory impairment of the upper extremities associated with his peripheral neuropathy.  When examined by VA in August 2007, there was no evidence of trophic changes or ulcers and radial pulses, coordination and reflexes were normal in the upper extremities.  The Veteran had some decreased sensation to touch and pain response on the dorsal and palmar surfaces of the hand to the wrists and decreased vibratory response in the hands.  

When examined by VA in May 2011, there was decreased sensation to vibration, pinprick and light touch in the upper extremities, but no dysesthesia.  Motor examination showed some decreased movement (4/5) in the elbows and wrists and normal motor function in the fingers, bilaterally.  The examiner noted that while an EMG/NCV test in 2003 was normal, he believed that a repeat study would be abnormal, but that the Veteran had such a bad experience during the prior study, that he was unwilling to undergo another study.  

VA outpatient records during the pendency of this appeal do not show any additional symptoms associated with the Veteran's peripheral neuropathy of the upper extremities.  The Board notes that a VA neurology outpatient note, dated in December 2010, showed that the Veteran was seen for symptoms of Parkinson's disease, primarily affecting his left arm.  The Veteran reported that his symptoms began about a year earlier and were similar to the symptoms his father had from Parkinson's and consisted of flexed hand postures and shaking of his head and neck.  There was no pronation or drift of the extended arms and the left arm tended to assume a flexed posture.  There was no appreciable tremors at rest or with posture and some slowing of fine finger movements, especially on the left.  Finger to nose movements were on target, bilaterally but slowed, and muscle tone was only slightly increased on the left.  Arm swing was fairly good, bilaterally, and postural reflexes were intact.  

In this case, the Veteran's primary neurological symptoms are pain, decreased sensation and mild weakness in his upper extremities.  The clinical findings on the two VA examinations during the pendency of this appeal were not materially different and showed no more than mild neurological symptoms, manifested primarily by decreased sensation in his hands and diminished strength in his elbows and wrists.  The evidence showed that the Veteran has good dexterity and strength in the fingers of both hands and normal reflexes in his upper extremities.  Absent evidence of moderate, incomplete paralysis of the right upper (major) radial nerve or severe, incomplete paralysis of the left upper radial nerve, there is no basis for the assignment of an evaluation in excess of 20 percent for either upper extremity at anytime during the pendency of this appeal, including the one year period prior to receipt of the Veteran's claim for increase.  

At this point, the Board notes that while the RO assigned a 20 percent evaluation for each upper extremity from May 17, 2011; the date of the most recent VA examination, the Veteran's complaints and the objective findings during the entirety of this appeal were not materially different.  Accordingly, the Board finds that a 20 percent evaluation is warranted for each upper extremity from July 30, 2007, the date of receipt of the Veteran's claim for increase.  

Lower Extremities

The Veteran's peripheral neuropathy of the right and left lower extremities are currently evaluated under DC 8521, for incomplete paralysis of the external popliteal (common peroneal) nerve.  A 10 percent evaluation may be assigned for mild incomplete paralysis, 20 percent for moderate symptomatology, and 30 percent for severe symptomatology.  A 40 percent rating is warranted for complete paralysis of the nerve with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521 (2013).  

Neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning.  38 C.F.R. § 4.120 (2013).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

In this case, the objective findings on all of the medical reports and examinations during the pendency of this appeal did not show more than mild neurological impairment in the lower extremities.  When examined by VA in August 2007, the Veteran had decreased sensation to touch and pain response in the dorsal and plantar surfaces of the feet to the mid-calf and no proprioceptive or vibratory response of the feet.  Patella reflexes were absent and Achilles reflexes were diminished.  The Veteran had normal coordination and dorsailis pedis and posterior tibial pulses were normal.  

A letter from a private podiatrist, dated in August 2008, was to the effect that the Veteran's neuropathic pain in his lower extremities had worsened in the past two to three years and that his ability to ambulate had diminished.  The Veteran moved slowly with an antalgic gait and had to stop frequently.  The podiatrist opined that the Veteran could not walk very far or do any manual labor or lifting due to pain and limitation of motion in his feet and balance problems.  

When examined by VA in May 2011, the Veteran reported difficulty standing and said that he had to lean against a wall when he dresses due to balance problems.  There was decreased sensation to vibratory, pinprick and light touch without dysesthesia.  Muscle tone was normal in the lower extremities, and strength was decreased (4/5) in the hips, knees, ankles and great toes, bilaterally.  The Veteran was unable to stand at attention with his eyes close or walk a straight line with one foot directly in front of the other and took very short steps.  Knee jerk and plantar flexion was normal and ankle jerk was absent, bilaterally.  

VA outpatient notes showed the Veteran was seen for chronic bilateral foot pain on numerous occasions during the pendency of this appeal.  However, other than mycotic toenails and hypersensitivity of the feet, the Veteran's skin was intact and in good condition.  The reports did not show any external signs or physical changes of the feet and indicated that his pain was internal in nature.  (See i.e., November 2009 and May 2010 VA outpatient notes).  

In this case, the Veteran's neurological complaints consist primarily of foot pain, decreased sensation and some weakness in the lower extremities.  The objective findings on the medical reports of record, however, do not show more than moderate neurological impairment of the lower extremities.  

Based on the clinical and diagnostic evidence of record, the Board finds that the evidence does not show clinically significant symptoms compatible with "severe" neurological impairment of the lower extremities so as to warrant a rating in excess of 20 percent at anytime during the pendency of this appeal, including the one year period prior to receipt of the Veteran's claim for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Inasmuch as the Veteran's complaints and the clinical findings have been essentially the same since receipt of his claim for increase, the Board finds that the 20 percent evaluation for each lower extremity is warranted from July 30, 2007.  

Collateral Matters

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's peripheral neuropathy of the upper and lower extremities are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disabilities are unusual or exceptional.  The schedular rating criteria adequately contemplates the degree of impairment caused by the Veteran's disabilities and provides for higher evaluations with more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.  



ORDER

An increased rating to 20 percent and no higher, for peripheral neuropathy of the right upper extremity from July 30, 2007 is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

An increased rating to 20 percent and no higher, for peripheral neuropathy of the left upper extremity from July 30, 2007 is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

An increased rating to 20 percent and no higher, for peripheral neuropathy of the right lower extremity from July 30, 2007 is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

An increased rating to 20 percent and no higher, for peripheral neuropathy of the left lower extremity from July 30, 2007 is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


